DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2021 has been entered.
Response to Amendment
Applicant’s arguments filed on 5/19/2021 have been considered but they are not persuasive.
Regarding the amended claim 1, the applicant argues the rejection under 35 USC 103(a) is improper because Teh (US 2014/0264830) in view of Funaya (US 2011/0155433) does not disclose the newly added claim limitation of “a width of the conductive via in the second dielectric sub-layer is greater than a width of the conductive via in the first dielectric sub-layer” because in Fuyana’s figure 2B, the electrode terminal 5 is separated from the wiring layer 3 by a seed layer 55. The examiner respectfully disagrees. Figure 2B and related text of Fuyana disclose a width of the conductive via (3/55/5, [81], [82]) in the second dielectric sub-layer (8, [81]) is greater than a width of the conductive via (3/55/5, [81], [82]) in the first dielectric sub-layer (83, [85]) because the multi-layer 3/55/5 has a conductive via structure as a whole in 
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-6 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Funaya (US 2011/0155433).
	Regarding claim 1, Funaya discloses, in at least figure 16 and related text, an integrated circuit package substrate (the limitation of “an integrated circuit package substrate” has not patentable weight because it is interpreted as intended use), comprising: 
a patterned conductive layer (3, [95]);
a dielectric bi-layer (8/11, [99]) in contact with the patterned conductive layer (3, [95]), wherein the dielectric bi-layer (8/11, [99]) includes a first dielectric sub-layer (8, [99]) and a second dielectric sub-layer (11, [99]), wherein the second dielectric sub-layer (11, [99]) is adjacent the patterned conductive layer (3, [95]) and the first dielectric sub-layer (8, [99]) is on the second dielectric sub-layer (11, [99]); and
a conductive via (7, [96]) in the dielectric bi-layer (8/11, [99]), wherein the conductive via (7, [96]) extends through the first (8, [99]) and second (11, [99]) dielectric sub-layers, and wherein a width of the conductive via (7, [96]) in the second dielectric sub-layer (11, [99]) is greater than a width of the conductive via (7, [96]) in the first dielectric sub-layer (8, [99]).

Funaya further discloses, in at least figure 16 and related text, the first dielectric sub-layer (8, [99]) comprises an organic polymer as a majority component by weight ([96], [99]).
Regarding claim 6, Funaya discloses the integrated circuit package substrate of claim 5 as described above.
Funaya further discloses, in at least figure 16 and related text, the organic polymer ([96], [99]) is selected from the group comprising epoxy resin, epoxy molding compound, and polyimide ([96], [99]).
Claim(s) 11-13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Cole (US 5,040,047).
	Regarding claim 11, Cole discloses, in at least figure 2 and related text, an integrated circuit package substrate (the limitation of “an integrated circuit package substrate” has not patentable weight because it is interpreted as intended use), comprising: 
a conductive layer (16/32, col. 7/ line 3- col. 8/ line 45) including a conductive structure (structure of 16/32, figure); and 
a dielectric bi-layer (21/22, col. 7/ line 3- col. 8/ line 45) in contact with the conductive layer (16/32, col. 7/ line 3- col. 8/ line 45), wherein the dielectric bi-layer (21/22, col. 7/ line 3- col. 8/ line 45) includes a first dielectric sub-layer (22, col. 7/ line 3- col. 8/ line 45) having a first optical property and a second dielectric sub-layer (21, col. 7/ line 3- col. 8/ line 45) having a second optical property different from the first optical property (col. 7/ line 3- col. 8/ line 45), wherein the conductive structure (structure of 16/32, figure) extends through the second 
Regarding claim 12, Cole discloses the integrated circuit package substrate of claim 11 as described above.
Cole further discloses, in at least figure 2 and related text, the first dielectric sub-layer (22, col. 7/ line 3- col. 8/ line 45) comprises an organic polymer as a majority component by weight (col. 7/ line 3- col. 8/ line 45).
Regarding claim 13, Cole discloses the integrated circuit package substrate of claim 12 as described above.
Cole further discloses, in at least figure 2 and related text, the organic polymer (col. 7/ line 3- col. 8/ line 45) is selected from the group comprising epoxy resin, epoxy molding compound, and polyimide (col. 7/ line 3- col. 8/ line 45).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Teh (US 2014/0264830) in view of Funaya (US 2011/0155433).

a patterned conductive layer (204, [31]); 
a dielectric bi-layer (206/208, [31]) in contact with the patterned conductive layer (204, [31]), wherein the dielectric bi-layer (206/208, [31]) includes a first dielectric sub-layer (208, [31]) and a second dielectric sub-layer (206, [31]), wherein the second dielectric sub-layer (206, [31]) is adjacent the patterned conductive layer (204, [31]) and the first dielectric sub-layer (208, [31]) is on the second dielectric sub-layer (206, [31]); and 
a conductive via (212, [31]) in the dielectric bi-layer (206/208, [31]), wherein the conductive via (212, [31]) extends through the first (208, [31]) and second (206, [31]) dielectric sub-layers. 
Teh does not explicitly disclose a width of the conductive via in the second dielectric sub-layer is greater than a width of the conductive via in the first dielectric sub-layer.
Funaya teaches, in at least figure 2B and related text, the IC package substrate comprising a width of the conductive via (3/55/5, [81], [82]) in the second dielectric sub-layer (8, [81]) is greater than a width of the conductive via (3/55/5, [81], [82]) in the first dielectric sub-layer (83, [85]), for the purpose of providing highly reliable wiring board ([29]).
Teh and Funaya are analogous art because they both are directed to IC package substrate and one of ordinary skill in the art would have had a reasonable expectation of success to modify Teh with the specified features of Funaya because they are from the same field of endeavor.

Regarding claim 2, Teh in view of Funaya discloses the integrated circuit package substrate of claim 1 as described above.
Teh further discloses, in at least figure 3 and related text, the second dielectric sub-layer (206, [31]) is more susceptible to etching compared to the first dielectric sub-layer (208, [31]) ([28], figure).
Regarding claim 3, Teh in view of Funaya discloses the integrated circuit package substrate of claim 1 as described above.
Teh further discloses, in at least figure 3 and related text, the sidewall of the conductive via (212, [31]) is positioned approximately 90-100 degrees to the patterned conductive layer (204, [31]) (figure).
Regarding claim 9, Teh in view of Funaya discloses the integrated circuit package substrate of claim 1 as described above.
Teh in view of Funaya does not explicitly disclose a thickness of the first dielectric sub-layer is between 1 um and 5 um.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the thickness of the first dielectric sub-layer as claimed in claim 9 in order to optimize the performance of the device in ….. It is noted that the selection 
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
The specification contains no disclosure of either the critical nature of the claimed arrangement (i.e.- a thickness of the first dielectric sub-layer is between 1 um and 5 um) or any unexpected results arising therefrom.
Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (FED. Cir. 1990).
Regarding claim 10, Teh in view of Funaya discloses the integrated circuit package substrate of claim 1 as described above.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the thickness of the second dielectric sub-layer as claimed in claim 10 in order to optimize the performance of the device in ….. It is noted that the selection dimension of the thickness of the second dielectric sub-layer as being no more than use of known technique to improve similar devices in the same way. See MPEP § 2143 I. C. It is noted that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1389 (2007). In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
The specification contains no disclosure of either the critical nature of the claimed arrangement (i.e.- a thickness of the second dielectric sub-layer is between 4 um and 20 um) or any unexpected results arising therefrom.
.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Funaya (US 2011/0155433) in view of Wojnarowski (US 5866952).
Regarding claim 7, Funaya discloses the integrated circuit package substrate of claim 1 as described above.
Funaya does not explicitly disclose the second dielectric sub-layer comprises between 20%-90% filler by weight.
Wojnarowski teaches, in at least figure 1b and related text, the substrate comprising the second dielectric sub-layer (17, col. 6/ lines 43-65) comprises between 20% and 90% filler by weight (“silica” “about 55 weight percent”, col. 6/ lines 43-65), for the purpose of reducing thermal expansion coefficient of polymer material (col. 6/ lines 43-65).
Funaya and Wojnarowski are analogous art because they both are directed to integrated circuit package substrate and one of ordinary skill in the art would have had a reasonable expectation of success to modify Funaya with the specified features of Wojnarowski because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Funaya to have the second dielectric sub-layer comprising between 20% and 90% filler by weight, as taught by Wojnarowski, for the purpose of reducing thermal expansion coefficient of polymer material (col. 6/ lines 43-65, Wojnarowski).

Wojnarowski further teaches, in at least figure 1b and related text, the filler comprises one or more of silica (“silica” “about 55 weight percent”, col. 6/ lines 43-65), barium titanate, and alumina, for the purpose of reducing thermal expansion coefficient of polymer material (col. 6/ lines 43-65).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Teh (US 2014/0264830) in view of Funaya (US 2011/0155433), and in view of Wojnarowski (US 5866952).
Regarding claim 7, Teh in view of Funaya discloses the integrated circuit package substrate of claim 1 as described above.
Teh in view of Funaya does not explicitly disclose the second dielectric sub-layer comprises between 20%-90% filler by weight.
Wojnarowski teaches, in at least figure 1b and related text, the substrate comprising the second dielectric sub-layer (17, col. 6/ lines 43-65) comprises between 20%-90% filler by weight (“silica” “about 55 weight percent”, col. 6/ lines 43-65), for the purpose of reducing thermal expansion coefficient of polymer material (col. 6/ lines 43-65).
Teh, Funaya, and Wojnarowski are analogous art because they all are directed to integrated circuit package substrate and one of ordinary skill in the art would have had a reasonable expectation of success to modify Teh in view of Funaya with the specified features of Wojnarowski because they are from the same field of endeavor.

Regarding claim 8, Teh in view of Funaya and Wojnarowski discloses the integrated circuit package substrate of claim 7 as described above.
Wojnarowski further teaches, in at least figure 1b and related text, the filler comprises one or more of silica (“silica” “about 55 weight percent”, col. 6/ lines 43-65), barium titanate, and alumina, for the purpose of reducing thermal expansion coefficient of polymer material (col. 6/ lines 43-65).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Funaya (US 2011/0155433).
Regarding claim 9, Funaya discloses the integrated circuit package substrate of claim 1 as described above.
Funaya does not explicitly disclose a thickness of the first dielectric sub-layer is between 1 um and 5 um.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the thickness of the first dielectric sub-layer as claimed in claim 9 in order to optimize the performance of the device in ….. It is noted that the selection dimension of the thickness of the first dielectric sub-layer as being no more than use of known technique to improve similar devices in the same way. See MPEP § 2143 I. C. It is noted that if a 
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
The specification contains no disclosure of either the critical nature of the claimed arrangement (i.e.- a thickness of the first dielectric sub-layer is between 1 um and 5 um) or any unexpected results arising therefrom.
Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (FED. Cir. 1990).
Regarding claim 10, Funaya discloses the integrated circuit package substrate of claim 1 as described above.
Funaya does not explicitly disclose a thickness of the second dielectric sub-layer is between 4 um and 20 um.

Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
The specification contains no disclosure of either the critical nature of the claimed arrangement (i.e.- a thickness of the second dielectric sub-layer is between 4 um and 20 um) or any unexpected results arising therefrom.
.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cole (US 5,040,047).
Regarding claim 14, Cole discloses the integrated circuit package substrate of claim 11 as described above.
Cole does not explicitly disclose a thickness of the dielectric bi-layer is between 4 um and 20 um.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the thickness of the dielectric bi-layer as claimed in claim 14 in order to optimize the performance of the device in ….. It is noted that the selection dimension of the thickness of the dielectric bi-layer as being no more than use of known technique to improve similar devices in the same way. See MPEP § 2143 I. C. It is noted that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1389 (2007). In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

The specification contains no disclosure of either the critical nature of the claimed arrangement (i.e.- a thickness of the dielectric bi-layer is between 4 um and 20 um) or any unexpected results arising therefrom.
Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (FED. Cir. 1990).
Allowable Subject Matter
Claims 20-25 are allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 20 that recite “a width of the opening in the first dielectric sub-layer is less than a width of the opening in the second dielectric sub-layer” in combination with other elements of the base claims 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONG-HO KIM/Primary Examiner, Art Unit 2811